The appellant was informed against by the prosecuting attorney of Lincoln county, the charging part of the information being as follows:
"That the said Jake Schultz, on or about the 20th day of November, 1926, at the county of Lincoln, state of Washington, then and there being, did unlawfully and feloniously, being the mortgagor in a certain chattel mortgage dated and entered into April 27th, 1926, wherein the said Jake Schultz was mortgagor and the Washington Grain and Milling Company, a corporation *Page 645 
of Reardon, Washington, was mortgagee, said mortgage covering and including one sorrel mare, eight years old, weight twelve hundred pounds, one sorrel mare, nine years old, weight twelve hundred pounds, and colt, together with all increase thereto, the said Jake Schultz with intent to hinder, delay or defraud the mortgagee, Washington Grain and Milling Company, a corporation, did conceal a part of the personal property, to-wit: one bay mare colt with white face, one bay horse colt with white face, covered by said mortgage, contrary to the laws of the State of Washington, etc."
[1] A demurrer to this information was overruled, and the action of the lower court in thus overruling the demurrer is assigned as error. We think the information is sufficiently clear, definite and explicit "to enable a person of common understanding to know what is intended." State v. Womack,4 Wn. 19, 29 P. 939; State v. Knowlton, 11 Wn. 512,39 P. 966; State v. Shuck, 38 Wn. 270, 80 P. 444.
[2] It is next assigned as error that the court permitted W.W. Zent to assist the prosecuting attorney in the trial of the case. The record shows that Judge Zent's appearance was by and with the consent of, and at the request of the county prosecutor. A reading of the case of State v. Heaton, 21 Wn. 59,56 P. 843, upon which counsel for appellant seem to chiefly rely, indicates that the facts in that case easily distinguish it from the instant case. Prosecuting attorneys are permitted to have such assistance as they may desire in the actual trial of cases, by and with the consent of the trial court. State v. Elswood,15 Wn. 453, 46 P. 727; State v. Hoshor, 26 Wn. 643,67 P. 386; Stern v. State Board of Dental Examiners, 50 Wn. 100,96 P. 693; State v. Miller, 80 Wn. 75, 141 P. 293;State v. Storrs, 112 Wn. 675, 192 P. 984, 197 P. 17;State v. Orcutt, 123 Wn. 651, 212 P. 1066. *Page 646 
The next assignment of error has to do with the admission of the testimony of a deputy sheriff. The question here raised was decided adversely to appellant's contention in State v. Dersiy,121 Wn. 455, 209 P. 837.
[3] Complaint is made of the following instruction:
"You are instructed, members of the jury, that before you can find the defendant guilty in this case, it is necessary for the state to prove to your satisfaction, beyond a reasonable doubt, that in Lincoln county, Washington, on or about the 20th day of November, 1926, the defendant unlawfully and feloniously concealed part of the personal property, consisting of two colts, or either one thereof, covered by and included in a certain chattel mortgage dated and entered into April 27, 1926, between the defendant as mortgagor and the Washington Grain and Milling Company, a corporation, of Reardon, Washington, as mortgagee, and that the concealment of said personal property was with the intent on the part of the defendant to hinder, delay or defraud the said mortgagee thereof.
"It is necessary for the state to prove each and every one of these allegations to your satisfaction beyond a reasonable doubt before you can convict the defendant and if the state should fail to prove to your satisfaction, beyond a reasonable doubt, any of these allegations, then it shall be your duty to render a verdict of not guilty. If you find, members of the jury, that the state has proven, beyond a reasonable doubt, each of the above elements of the crime charged, you will then find the defendant guilty."
We think this instruction fairly states the law in every particular. State v. Smith, 40 Wn. 615, 82 P. 918, 5 Ann. Cas. 686; State v. Rackich, 66 Wn. 390, 119 P. 843, Ann. Cas. 1913C 312, 37 L.R.A. (N.S.) 760.
We have carefully read the record in this case covering more than two hundred fifty typewritten pages. *Page 647 
There is a sharp conflict in the testimony on many material matters. We find the record singularly free from error. There is an abundance of evidence to support the verdict, and the defendant seems to have had a fair trial in every particular.
Judgment affirmed.
MACKINTOSH, C.J., PARKER, TOLMAN, and MITCHELL, JJ., concur.